PER CURIAM
Defendant appeals his conviction and sentence for assault in the fourth degree, ORS 163.160, and harassment, ORS 166.065. We reject without discussion defendant’s challenges to his convictions. Defendant argues that the trial court erred in imposing two years of post-prison supervision to be served after a departure sentence of 60 months’ incarceration for the assault, which is a Class C felony for which the maximum indeterminate sentence is five years. See OAR 213-005-0002(4) (term of post-prison supervision, when added to prison term, “shall not exceed the statutory maximum indeterminate sentence for the crime of conviction”). The state concedes the error. We agree with that concession.
Remanded for resentencing; otherwise affirmed.